Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 01/29/2019. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0195447 (“Panagos”), and further in view of U.S. Pub. No. 2002/0198953 (“O’Rourke”).

Regarding claim 1, Panagos teaches a method for multi-level assessment of content popularity to optimize caching, comprising: 
re-directing a first cache-miss request (“The edge node 118 receives the content request in step 314 and then in step 316 determines what action to be taken in response to the content request,” ¶ [0069]), associated with a first cache server (Figs. 1-3A, Edge Node), for a content identifier in a first semi-popular portion of a first meta-cache comprising a plurality of last-requested content identifiers (Fig. 13, 1346-1350 depicting content identifiers in the portion below threshold TR), to a second cache server (“If in step 348 it is determined that the requested content is not above the redirect threshold on the popularity list, operation will proceed to step 352 where the decision will be to redirect the content request so that it is served by a node other than the edge node 118,” ¶ [0075]); and
re-directing a second cache-miss request associated with the second cache server (“The edge node 118 receives the content request in step 314 and then in step 316 determines what action to be taken in response to the content request,” ¶ [0069]), associated with a first cache server (Figs. 1-3A, Edge Node), for the content identifiers R), to another node hosting a content associated with the content identifier (“If in step 348 it is determined that the requested content is not above the redirect threshold on the popularity list, operation will proceed to step 352 where the decision will be to redirect the content request so that it is served by a node other than the edge node 118,” ¶ [0075]).
While Panagos discloses redirecting a cache-miss request to a node other than the edge node 118, Panagos does not expressly disclose that the other node is the origin server and/or another edge node. O’Rourke teaches redirecting cache-miss requests to another edge node or an origin server (“The policy may cause the client to wait while the cache server downloads a copy of the requested content, the client may be redirected to a different cache server, or the client may be redirected to the origin server to retrieve the requested content,” ¶ [0051]). When a request is redirected to another edge node (i.e., second cache server), the combination of the references discloses the execution of the method disclosed in Panagos Fig. 3B by the second cache (i.e., edge) server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate request redirection, as taught by O’Rourke, into Panagos, in order to efficiently satisfy client requests by serving the content from a server closer to the client device.

Regarding claim 2, Panagos-O’Rourke discloses the invention of claim 1 and further teaches specifying a first threshold parameter, for partitioning the first meta-.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagos-O’Rourke as applied to claim 2 above, in view of U.S. Pub. No. 2016/0088072 (“Likhtarov”), and further in view of U.S. Pub. No. 2015/0254249 (“Mosko”).

Regarding claim 3, Panagos-O’Rourke discloses the invention of claim 2, and further teaches tuning threshold parameters (Panagos: “one or both of the serve but don't cache threshold and redirect threshold are adjusted, e.g., changed, in an attempt to improve cache efficiency,” ¶ [0011]), but fails to teach using a Proportional-Integral (PI) controller to optimize a tradeoff between a cache hit rate and one or more other network performance metrics. Likhtarov teaches optimizing a tradeoff between a cache hit rate and one or more other network performance metrics (“As the load on a cache server increases, the technology reduces its weight fractionally. The weight of a cache server determines what proportion of a key space (e.g., database identifiers) will be handled by the cache server,” ¶ [0014]) to optimize a trade-off between a cache hit rate and one or more other network performance attributes (“Small adjustments can be made iteratively until the CPU utilization, requests per second, cache hit rates or any desired operational parameter is equalized or balanced across the cache servers 1-N in the cluster,” ¶ [0024]). It would have been obvious to one of ordinary skill in the art 
Panagos-O’Rourke-Likhtarov fails to teach using a PI controller to tune threshold parameters. Mosko teaches using a PI controller tune threshold parameters (“instead of labeling objects within the top Nth percentile of the service rate as popular, popularity evaluator 310 may label the top K objects (with the highest service rate) as popular and the bottom L objects (with the lowest service rate) as unpopular, thus keeping the number of objects in the popular sector of the storage roughly constant. To do so, the system can implement a proportional-integral-derivative controller (PID-controller) to calculate the error values, hence the service rate upper threshold tu and lower threshold tl, based on the desired number of popular objects,” ¶ [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a PID controller, as taught by Mosko, into Panagos-O’Rourke-Likhtarov, in order to maintain a desired number of popular objects in storage.

Regarding claim 4, Panagos-O’Rourke-Likhtarov-Mosko discloses the invention of claim 3, and further teaches that tuning the value of the first threshold parameter and the value of the second threshold parameter is performed by a self-tuning PI controller (Likhtarov: “the weights can be adjusted automatically (e.g., dynamically) using a feedback control loop,” ¶ [0014]; Mosko: ¶ [0053]).

Regarding claim 5, Panagos-O’Rourke-Likhtarov-Mosko discloses the invention of claim 3 and further teaches that the one or more other network performance metrics comprise at least one of: objective flow completion time, cache server response time, CPU usage time or TCP queue length (Likhtarov: “Small adjustments can be made iteratively until the CPU utilization, requests per second, cache hit rates or any desired operational parameter is equalized or balanced across the cache servers 1-N in the cluster,” ¶ [0024]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagos-O’Rourke as applied to claim 4 above, and further in view of Kamra, et al. (“Yaksha: a self-tuning controller for managing the performance of 3-tiered Web sites”), hereinafter referred to as “Kamra.”

Regarding claim 6, Panagos-O’Rourke-Likhtarov-Mosko teaches the invention of claim 4, but fails to teach that the self-tuning PI controller is implemented using a Yaksha controller which filters requests according to an acceptance probability, wherein the first threshold parameter for partitioning the first meta-cache and the second threshold parameter for partitioning the second meta-cache is computed as a function of the acceptance probability of the Yaksha controller. Kamra teaches a self-tuning PI controller implemented using a Yaksha controller which filters requests according to an acceptance probability (“The task of Yaksha is to control TRT , by controlling an acceptance probability pa of requests to the system,” p. 50), wherein the first threshold parameter for partitioning the first meta-cache and the second threshold parameter for .

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagos-O’Rourke as applied to claim 1 above, and further in view of Desmouceaux, et al (“SRLB: The Power of Choices in Load Balancing with Segment Routing,” 2017), hereinafter referred to as “Desmouceaux.”

Regarding claim 7, Panagos-O’Rourke discloses the invention of claim 1, but fails to teach that the re-directing the first cache-miss request and the redirecting the second cache-miss request is accomplished using a Segment Routing Load Balancing scheme. Desmouceaux teaches re-directing a request using a Segment Routing Load Balancing scheme (“What enables this is IPv6 Segment Routing (SR) [2] – which allows specifying to the network that it should do more than just forward a data packet towards its destination: SR permits directing data packets through an (ordered) set of intermediaries, and instructing these intermediaries what to do with a received data packet,” p. 2011). It would have been obvious to one of ordinary skill in the art before 

Regarding claim 8, Panagos-O’Rourke-Desmouceaux discloses the invention of claim 7 and further teaches that the first cache servers and the second cache server are pseudo-randomly selected (Desmouceaux: “When the load-balancer receives a query, different policies can be used to select the list of candidate servers to include in the SR header. Parameters of importance for this selection include the number of candidate servers to include, and the scheme according to which they are selected. Possibilities for such schemes include random selection and consistent hashing,” pp. 2012-2013).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagos-O’Rourke as applied to claim 1 above, and further in view of U.S. Pat. No. 9,129,033 (“Jenkins”).

Regarding claim 9, Panagos-O’Rourke discloses the invention of claim 1, but fails to teach that the first meta-cache and the second meta-cache are driven by a Least Recently Used replacement policy. Jenkins teaches a metadata cache driven by a LRU replacement policy (“If metadata cache 150 needs to make room, one embodiment can use a least-recently-used approach,” Col. 9, lines 66-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagos-O’Rourke as applied to claim 1 above, and further in view of U.S. Pub. No. 2011/0264865 (“Mobarak”).

Regarding claim 10, Panagos-O’Rourke discloses the invention of claim 1, but fails to teach that a size of the first meta-cache is set to six times the size of a first cache resource to which the first meta-cache filters access. Mobarak teaches a size of the first meta-cache is set to a multiplier of the size of a first cache resource to which the first meta-cache filters access (“a cache index multiplier parameter which may define the size of a cache index as a simple multiple of its associated data source cache,” ¶ [0089]). While Mobarak does not expressly disclose that the multiplier is 6, Mobarak discloses that the multiplier is adjustable (¶¶ [0068]-[0071]). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the multiplier to 6, depending on the type of data being indexed. It would have been obvious to one of ordinary skill in the art to incorporate a meta cache size as disclosed by Mobarak, into Panagos-O’Rourke, in order to perform a lookup on the main cache using attributes of the content instead of a content identifier.

Regarding claim 11, Panagos-O’Rourke discloses the invention of claim 1, but fails to teach that a size of the second meta-cache is set to six times the size of a .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagos, and further in view of U.S. Pub. No. 2019/0199616 (“Jones”).

Regarding claim 12, Panagos teaches a system comprising: 
one or more content-request filtering units (Fig. 11, 1114-1142 implementing method of Fig. 3B; also ¶ [0107]) communicatively coupled to one or more edge cache servers (Fig. 1 depicting a plurality of edge cache servers; also Fig. 11), each content-request filtering unit further comprising: 
a meta-cache (Fig. 11, Local Popularity List 1140; also Fig. 13) comprising a plurality of most recently requested content identifiers partitioned across a 
	Panagos fails to teach that requests for content identifiers are forwarded to an origin content server in an event of a cache miss from each of a plurality of cache servers across which a request is sequentially steered. Jones teaches that requests for content identifiers are forwarded to an origin content server in an event of a cache miss from each of a plurality of cache servers across which a request is sequentially steered (“the server may check whether it has a valid copy (i.e., unexpired) of the object in its local cache…It may check whether the content is in a cache parent (i.e., in a hierarchical caching system) before requesting the content from the origin; or, cache parent may pass the forward request on to the origin if there is another cache miss,” ¶ [0004]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to incorporate request forwarding, as taught by Jones, into Panagos, in order to improve response times by caching content closer to the end-user client.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagos-Jones as applied to claim 12 above, and further in view of Desmouceaux.

Regarding claim 13, Panagos-Jones discloses the invention of claim 12, but fails to teach that the plurality of cache servers across which a content request is 

Regarding claim 14, Panagos-Jones-Desmouceaux discloses the invention of claim 13 and further teaches using, in an event of a cache miss from each of the two pseudo-randomly selected cache servers (Jones: “another cache miss,” ¶ [0004]), a Segment Routing Load Balancing scheme to steer a content request across the two pseudo-randomly selected cache servers (Desmouceaux: “When the load-balancer receives a query, different policies can be used to select the list of candidate servers to include in the SR header. Parameters of importance for this selection include the number of candidate servers to include, and the scheme according to which they are selected. Possibilities for such schemes include random selection and consistent hashing,” pp. 2012-2013) and to forward the content request to an origin content server (Jones: “the server may check whether it has a valid copy (i.e., unexpired) of the object in its local cache…It may check whether the content is in a cache parent (i.e., in a hierarchical caching system) before requesting the content from the origin; or, cache .

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagos-Jones as applied to claim 12 above, in view of Likhtarov, and further in view of Mosko.

Regarding claim 15, Panagos-Jones discloses the invention of claim 12, and further teaches tuning a threshold index of a meta-cache (Panagos: “one or both of the serve but don't cache threshold and redirect threshold are adjusted, e.g., changed, in an attempt to improve cache efficiency,” ¶ [0011]), but fails to teach one or more Proportional-Integral (PI) controller operative to tune the threshold index of the meta-cache to thereby optimize a trade-off between a cache hit rate and one or more other network performance attributes. Likhtarov teaches tuning the threshold index of the meta-cache (“As the load on a cache server increases, the technology reduces its weight fractionally. The weight of a cache server determines what proportion of a key space (e.g., database identifiers) will be handled by the cache server,” ¶ [0014]) to optimize a trade-off between a cache hit rate and one or more other network performance attributes (“Small adjustments can be made iteratively until the CPU utilization, requests per second, cache hit rates or any desired operational parameter is equalized or balanced across the cache servers 1-N in the cluster,” ¶ [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Panagos-Jones-Likhtarov fails to teach using a PI controller to perform the tuning of cache parameters. Mosko teaches using a PI controller to calculate popularity thresholds (“instead of labeling objects within the top Nth percentile of the service rate as popular, popularity evaluator 310 may label the top K objects (with the highest service rate) as popular and the bottom L objects (with the lowest service rate) as unpopular, thus keeping the number of objects in the popular sector of the storage roughly constant. To do so, the system can implement a proportional-integral-derivative controller (PID-controller) to calculate the error values, hence the service rate upper threshold tu and lower threshold tl, based on the desired number of popular objects,” ¶ [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a PID controller, as taught by Mosko, into Panagos-Jones-Likhtarov, in order to maintain a desired number of popular objects in storage.

Regarding claim 16, Panagos-Jones-Likhtarov-Mosko discloses the invention of claim 15, and further teaches that the one or more PI controllers comprise at least one self-tuning PI controller (Likhtarov: “the weights can be adjusted automatically (e.g., dynamically) using a feedback control loop,” ¶ [0014]; Mosko: ¶ [0053]).

Regarding claim 17, Panagos-Jones-Likhtarov-Mosko discloses the invention of claim 15, and further teaches that the one or more other network performance attributes .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagos-O’Rourke as applied to claim 16 above, and further in view of Kamra.

Regarding claim 18, Panagos-Jones-Likhtarov-Mosko teaches the invention of claim 16, but fails to teach that the self-tuning PI controller is implemented using a Yaksha controller which filters requests according to an acceptance probability, wherein the first threshold parameter for partitioning the first meta-cache and the second threshold parameter for partitioning the second meta-cache is computed as a function of the acceptance probability of the Yaksha controller. Kamra teaches a self-tuning PI controller implemented using a Yaksha controller which filters requests according to an acceptance probability (“The task of Yaksha is to control TRT , by controlling an acceptance probability pa of requests to the system,” p. 50), wherein the first threshold parameter for partitioning the first meta-cache and the second threshold parameter for partitioning the second meta-cache is computed as a function of the acceptance probability of the Yaksha controller (“As client load increases, the throughput increases until the load reaches a threshold after which the throughput drops and response times grow. A major motivation for using an admission controller is to maintain reasonable .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagos, in view of Jones, and further in view of U.S. Pub. No. 2017/0302575 (“Ward”).

Regarding claim 19, Panagos teaches at least one computer-readable storage medium comprising instructions stored thereon which, when executed by one or more processors (¶ [0135]), cause the one or more processors to: 
specify a threshold parameter for partitioning a meta-cache (“one or both of the serve but don't cache threshold and redirect threshold are adjusted, e.g., changed, in an attempt to improve cache efficiency,” ¶ [0011]), comprising a plurality of last requested content identifiers (Fig. 13, content identifier 1310-1350), into a popular portion and a semi-popular portion (Fig. 13 depicts a local popularity list partitioned using two popularity thresholds); 
associate a first cache-miss forwarding policy with the popular portion (Fig. 3B, 344 and 346) that involves a re-direction of a content request to an origin content server (Fig. 9, 504, NATIONAL CONTENT SERVER); and 
associate a second cache-miss forwarding policy with the semi-popular portion (Fig. 3B, 348 and 350) that comprises checking one or more additional cache servers for a requested content (“if the content not is not available from the cache, a request for 
Panagos fails to teach checking one or more additional cache servers prior to re-directing the content request to the origin content server. Jones teaches t checking one or more additional cache servers prior to re-directing the content request to the origin content server (“the server may check whether it has a valid copy (i.e., unexpired) of the object in its local cache…It may check whether the content is in a cache parent (i.e., in a hierarchical caching system) before requesting the content from the origin; or, cache parent may pass the forward request on to the origin if there is another cache miss,” ¶ [0004]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to incorporate request forwarding, as taught by Jones, into Panagos, in order to improve response times by caching content closer to the end-user client.
Panagos-Jones fails to teach a layer three redirection. Desmouceaux teaches layer three redirection (“IPv6 Segment Routing,” p. 2012). It would have been obvious to one of ordinary skill in the art before the effective date of the invention to incorporate IPv6 SR load balancing as taught by Desmouceaux, into Panagos-Jones, in order to allow servers to make local load balancing decisions.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagos-Jones-Desmouceaux as applied to claim 19 above, in view of Likhtarov, and further in view of Mosko.

Regarding claim 20, Panagos-Jones-Desmouceaux discloses the invention of claim 19, but fails to teach instructions to optimize a trade-off between a cache utilization performance and a service level response time performance of a content delivery network, using a self-tuning PI controller. Likhtarov teaches optimizing a tradeoff between cache utilization performance and a service level response time performance for a content delivery network (“The load can be based on, for example, a measure of CPU utilization, request rate per entity identifier, latency, cache hit rates, or the like associated with each cache server. As the load on a cache server increases, the technology reduces its weight fractionally,” ¶ [0014]; “Small adjustments can be made iteratively until the CPU utilization, requests per second, cache hit rates or any desired operational parameter is equalized or balanced across the cache servers 1-N in the cluster,” ¶ [0024]), using a self-tuning controller (“the weights can be adjusted automatically (e.g., dynamically) using a feedback control loop,” ¶ [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate automatic cache adjustment, as taught by Likhtarov, into Panagos-Jones-Demouceaux, in order to achieve load balancing across cache servers.
Panagos-Jones-Demouceaux-Likhtarov fails to teach using a PI controller. Mosko teaches using a PI controller (“instead of labeling objects within the top Nth percentile of the service rate as popular, popularity evaluator 310 may label the top K objects (with the highest service rate) as popular and the bottom L objects (with the lowest service rate) as unpopular, thus keeping the number of objects in the popular sector of the storage roughly constant. To do so, the system can implement a u and lower threshold tl, based on the desired number of popular objects,” ¶ [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a PID controller, as taught by Mosko, into Panagos-Jones-Demouceaux-Likhtarov, in order to maintain a desired number of popular objects in storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455